Citation Nr: 1822462	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to service connection for skin condition (claimed as chloracne, itchy rash to face and skin condition) due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a May 2015 videoconference hearing, a transcript of which is of record.

An August 2015 Board decision, in pertinent part, remanded the issues of service connection for skin disorder and increased rating for bilateral hearing loss for further development, and there has been substantial, if not full, compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97 (2008). That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.

In a January 2018 statement, the Veteran requested to withdraw his September 2014 Notice of Disagreement (NOD) and appeal of a December 2017 rating decision, which increased PTSD to 70 percent, effective October 9, 2017; granted individual unemployability, effective February 10, 2012; and established basic eligibility to Dependents' Educational Assistance, effective February 10, 2012. As such, these matters are not currently before the Board.


FINDINGS OF FACT

1. On VA audiological examination, in March 2009, the Veteran's right ear hearing loss was manifest by an average puretone threshold in decibels of 47.5, with speech recognition of 94 percent (Level I hearing loss), and an average puretone threshold in decibels of 45, with speech recognition of 94 percent (Level I hearing loss) in the left ear.

2. On VA audiological examination, in August 2011, the Veteran's right ear hearing loss was manifest by an average puretone threshold in decibels of 50, with speech recognition of 92 (Level I hearing loss), and an average puretone threshold in decibels of 51.25, with speech recognition of 92 percent (Level I hearing loss) in the left ear.

3. On VA audiological examination, in January 2013, the examiner indicated that he could not test for puretone threshold averages due to "poor reliability," as the Veteran was unwilling or unable to provide valid, reliable responses.

4. On VA audiological examination, in October 2017, the Veteran's right ear hearing loss was manifest by an average puretone threshold in decibels of 52.5, with speech recognition of 78 (Level IV hearing loss), and an average puretone threshold in decibels of 53.75, with speech recognition of 88 percent (Level II hearing loss) in the left ear.

5. The Veteran has not been diagnosed with chloracne or any other skin condition since the date of the claim and during the pendency of this appeal.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria to establish entitlement to service connection for skin condition (claimed as chloracne, itchy rash to face and skin condition) due to exposure to herbicides are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. 
§ 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 5 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct times in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of "staged ratings" would be necessary. 

Presently, the Veteran's service-connected bilateral hearing loss has been assigned disability evaluations, under 38 C.F.R. § 4.85, Diagnostic Code 6100. The Veteran contends that his hearing disability is worse than the currently assigned evaluation. Therefore, he alleges that he is entitled to an increased rating for such disability.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI and Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

On the authorized VA audiological evaluation in March 2009, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
25
20
25
60
75
RIGHT
25
25
25
75
65

The testing revealed a left ear puretone threshold average of 45 and a right ear puretone threshold average of 47.5. Speech recognition was 94 percent in the right and left ears, as measured by the Maryland CNC test.

On the authorized VA audiological evaluation in August 2011, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
25
25
30
70
80
RIGHT
25
25
30
75
70

The testing revealed a left ear puretone threshold average of 51.25 and a right ear puretone threshold average of 50. Speech recognition was 92 percent in the right and left ears, as measured by the Maryland CNC test.

A January 2013 VA audiological examiner indicated that the Veteran could not be tested. The examiner reported that the Veteran provided responses that were invalid for ratings purposes (not indicative of organic hearing loss) as there were "[s]ignificant discrepancies noted between provided speech reception thresholds and pure tone averages indicating poor reliability." In addition, the Veteran did not offer any response during puretone or speech testing for the right ear. The examiner reported that the use of the Veteran's speech discrimination scores was not appropriate due to "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."

On the authorized VA audiological evaluation in October 2017, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30	
25
35
75
80
RIGHT
25
25
30
80
75

The testing revealed a left ear puretone threshold average of 53.75 and a right ear puretone threshold average of 52.5. Speech recognition was 78 percent in the right ear and 88 percent in the left ear, as measured by the Maryland CNC test.

Applying the puretone and speech recognition findings of the March 2009, and August 2011 VA examinations to Table VI of Diagnostic Code 6100 reveals Level I right ear hearing loss and Level I left ear hearing loss. The intersection point for these levels under Table VII shows hearing loss that corresponds to a noncompensable disability rating.                                            

Applying the puretone and speech recognition findings of the October 2017 VA examinations to Table VI of Diagnostic Code 6100 reveals Level IV right ear hearing loss and Level II left ear hearing loss. The intersection point for these levels under Table VII shows hearing loss that also corresponds to a noncompensable disability rating.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

The January 2013 audiology examiner certified that use of speech discrimination test was not appropriate because of language difficulties or inconsistent speech audiometry scores. See 38 C.F.R. § 4.85(c). However, as discussed previously, the examiner indicated that he could not test for puretone threshold averages due to "poor reliability" and the Veteran's unwillingness or inability to provide valid, reliable responses. Thus, the Board cannot consider the numeric designations contained in Table VIA, as there were no numeric designations of hearing impairment based only on puretone threshold average provided by the January 2013 VA audiology examination.  

As utilizing Table VI results in noncompensable disability ratings, the Board finds a compensable disability rating for bilateral hearing loss is not warranted.

III. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R.  
§ 3.303(a). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Additionally, VA has established a presumption of herbicide agent exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War. Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. Of note, claimed chloracne is included in this list of diseases. See 38 C.F.R. § 3.309(e). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. 
§ 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he is entitled to service connection for chloracne due to herbicide exposure while serving in the Republic of Vietnam. The record indicates that the Veteran served in Vietnam. However, during his May 2015 hearing, the Veteran indicated that he first experienced a skin condition on his face several years after service. Therefore, he is not subject to the presumption for chloracne or other acneform diseases. 38 C.F.R. § 3.307(a)(6)(ii). Nevertheless, service connection for his alleged skin disorder would still be warranted based on direct service connection.  

In a March 2009 statement and during his May 2015 hearing, the Veteran indicated that he had a rash on his cheeks and forehead; that the rash was itchy; and that he had used various treatments, such as creams and peroxide wipes. The Veteran stated that he believed the skin condition was chloracne; however, he admitted in his testimony that he did not receive a specific diagnosis of chloracne from a doctor. 

The Board has reviewed the medical evidence received since the date of the Veteran's February 2009 claim and finds it completely negative for a diagnosis of chloracne or any skin condition. After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record is the August 2017 VA examiner's medical opinion. The examiner reported that the Veteran did not currently have and had never had a skin condition, including acne, chloracne, vitiligo, alopecia, or hyperhidrosis. The examiner reported that the Veteran's physical skin examination was "entirely normal."

Although the Veteran's private doctor opined in December 2012 and October 2013 letters that the Veteran had a skin condition as a result of exposure to herbicides in Vietnam, the doctor failed to provide any supporting rationale for his conclusion. 

The Veteran has not presented competent medical evidence showing that he has a current diagnosis of chloracne or any skin condition. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). In the absence of proof of a current disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran, as a layperson, is competent to attest to what he observes or senses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran in this case is not shown to possess the requisite medical training to competently offer a medical diagnosis of chloracne or any skin condition. Thus, the Veteran's lay statements as to current diagnoses of chloracne or skin condition are not competent and of no probative value. Although the Veteran may report having a rash, he cannot attribute his symptoms to a medical diagnosis. 

Because the threshold element of a current disability has not been demonstrated, the Veteran's claim fails and it is therefore unnecessary to analyze the remaining elements of the claim. Based on the foregoing, the claim for service connection for sebaceous hyperplasia (claimed as chloracne, itchy rash to face and skin condition) must be denied. In reaching the conclusions above, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable in the instant appeal. See 38 U.S.C. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 





ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for skin condition (claimed as chloracne, itchy rash to face and skin condition) due to exposure to herbicides is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


